Little, J.
1. If an original application for a writ of certiorari be for any reason void, an attempted renewal thereof within six months must he ' held to be ineffectual. Williamson v. Wardlaw, 46 Ga. 126 ; McClendon v. Hernando Co., 100 Ga. 219.
2. The certiorari originally sued out, of which it is claimed the presentís a renewal, has been judicially declared absolutely void. Hamilton v. Phenix Ins. Co., 107 Ga. 728. Being void, it could not be renewed, and not having been presented for sanction within thirty days of the rendition of the verdict which it seeks to review, the motion to dismiss should have been granted. Judgment reversed.

All the Justices concurring.